Citation Nr: 0919800	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1975 to June 
1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied claims for service connection 
for posttraumatic stress disorder (PTSD), irritable bowel 
syndrome (IBS), and fibromyalgia.  In April 2004, the RO 
granted service connection for PTSD, and in May 2008, service 
connection was granted for IBS.  As these decisions represent 
a complete grant of the benefits sought on appeal, the claims 
are no longer before the Board.  


FINDING OF FACT

Fibromyalgia did not begin in service and has not been shown 
to be related to service.


CONCLUSION OF LAW

Service connection for fibromyalgia is not established.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran received inadequate preadjudication notice as to 
what the evidence must show in order for her service 
connection claim to be substantiated; however, the Board 
finds such error nonprejudicial because the notice she 
received, combined with the information and assistance 
provided during the administrative appeal, afforded her a 
meaningful opportunity to participate in the processing of 
her claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In a December 2003 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the Veteran sign and return authorization 
forms providing consent for VA to obtain her private medical 
records and that she submit any evidence that the claimed 
conditions existed from service to the present time, any 
treatment records pertaining to the claim, any medical 
evidence of current disabilities. 

The April 2006 statement of the case and May 2008 
supplemental statement of the case provided the Veteran with 
the relevant regulations for her service connection claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claim.  She was afforded a VA examination in January 2004 for 
the purpose of determining whether fibromyalgia was incurred 
in service.  On the Substantive Appeal submitted in June 
2006, the Veteran argued that she had experienced pain from 
fibromyalgia since service.  Thus, the general information 
needed to substantiate the claim was either provided by the 
Veteran or obtained by the Secretary during the processing of 
the claim.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate her service connection claim, and as such, that 
she had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Fibromyalgia

The Veteran is seeking service connection for fibromyalgia, 
which she contends began during her active service.  She 
reports that she experiences pain in her knees, hips, ankles, 
hands, and wrists and that her pain has worsened in the last 
15 years. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for any 
diagnosis of or treatment for fibromyalgia.  There are no 
complaints of symptoms such as joint pain which have 
characterized her condition in post-service treatment 
records.  No joint pain or other chronic conditions were 
noted during her May 1977 separation physical examination.  

Private treatment records indicate that the Veteran was 
diagnosed with arthralgias in August 1993.  A treatment note 
dated in September 1995 indicates the Veteran had experienced 
an acute rash in 1988, followed by diffuse arthralgias.  
Carpal tunnel syndrome and a nonspecific connective tissue 
disorder were also diagnosed.  

The claims folder contains a private rheumatology 
consultation dated in October 1995, which notes that the 
Veteran complained of aches in most joints, including her 
hands, wrists, fingers, shoulders, neck, back, hips, knees 
and feet.  At that time, the Veteran reported that her pain 
had begun in May 1988.  The examiner noted that the Veteran 
had been under the care of a rheumatologist from 1989 to 
1993, and that the diagnoses had included probable mild 
carpal tunnel syndrome and "perhaps a nonspecific autoimmune 
disease."  On examination, the Veteran had minimal decreased 
extension and lateral rotation of her neck, as well as 
painful adduction of the shoulders after 90 degrees.  She 
also had tenderness of the left humeral ulnar joint, wrists, 
fingers, spine, hips, sacroiliac joints and ankles.  There 
was no swelling and her gait and stance were normal.  She 
complained of hyperesthesia and dysesthesias in all fingers.  
The examiner opined that her symptoms could be indicative of 
carpal tunnel syndrome, possible fibromyalgia, or proximal 
radiculopathy.  She recommended nerve conduction studies and 
additional laboratory tests and x-rays to determine the 
Veteran's precise condition.  In November 1995, the same 
examiner noted that nerve conduction studies revealed no 
indication of a systemic rheumatic disease.  She opined that 
it was possible the Veteran had a subtle, seronegative 
inflammatory arthritis, but she found it unlikely given the 
duration of the Veteran's symptoms and the paucity of 
objective findings.  

The Veteran was seen by a private physician in November 1995.  
She reported that she had been diagnosed with fibromyalgia 
which affected her "everywhere."  On examination, the 
Veteran had normal movement of the spine, with slightly 
decreased strength and reflexes and hypersensitivity to 
pinprick.  The examiner diagnosed carpal tunnel syndrome, 
left greater than right.  

The evidence reflects that a diagnosis of fibromyalgia was 
made in July 1996.  In May 1999, the Veteran was noted to be 
taking medication to treat fibromyalgia.  

The Veteran was afforded a VA examination in January 2004.  
The examiner noted the Veteran reported that her symptoms 
began after the end of her active service and had been 
ongoing for 15 years.  The Veteran rated her daily pain as 9 
out of 10, noting that it improved to a tolerable level with 
ibuprofen.  She described pain in her knees, hips, ankles, 
hands, and wrists, which worsened with any kind of stress.  
She also complained of fatigue and insomnia, but she stated 
that she had been able to continue her full-time schooling.  
On examination, the Veteran had full range of motion in the 
small joints of the hands, wrists, elbows and shoulders.  She 
had multiple fibromyalgia tender points in the mid to low 
back , upper back, buttocks, forearms, and knees.  The 
examiner diagnosed fibromyalgia with constant daily pain in 
multiple areas that was associated with sleep disturbance and 
fatigue as well as depression, migraine headaches, and 
irritable bowel symptoms.  Noting the absence of any evidence 
of fibromyalgia in the service treatment records, she opined 
that the condition is not related to the Veteran's service.  

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for the Veteran's fibromyalgia.  
As noted above, there is no evidence that fibromyalgia began 
in service.  The Veteran reported on several occasions that 
her symptoms began in 1988, 10 years after her separation.  
Furthermore, subsequent private treatment records indicate 
that fibromyalgia was not definitively diagnosed until 1996.  
The long time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, the only medical opinion of 
record which discusses the etiology of the Veteran's 
condition concludes that it is not related to her service.  
Although the Veteran is competent to describe her subjective 
symptoms, as a layperson she is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Thus, without competent medical evidence of 
causation, there is no basis for service connection.  

In summary, the preponderance of the evidence does not 
support a finding of service connection for fibromyalgia.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.  


ORDER

Service connection for fibromyalgia is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


